Title: From George Washington to Tench Tilghman, 23 May 1785
From: Washington, George
To: Tilghman, Tench

 

Dear Sir,
Mount Vernon 23d May 1785

The last Post brought me your letter of the 14th, inclosing one of the 30th of April from Mr Hollyday. As soon as it is in my power to refresh my memory by having recurrance to my Papers, I will write you, or Mr Hollyday, more fully on the subject of the legacy in Colo. Colvils Will to Miss Anderson; or person under whom she claims; for, strange as it may seem, it is nevertheless true, that I have not been able since my retirement, to arrange my Papers, or to attend, in the smallest degree, to my private concerns. The former, from the hurry with which they have been removed from Book cases into Trunks, & sent off to escape the ravages of the enemy, when their Vessels have appeared, are in great disorder. I allotted the last Winter for the adjustment of all these matters; but never could command as much time as even to enter upon the business; and every matter and thing which respects the latter, are in the situation I left them ten years ago.
The numberless applications from Officers of the several lines of the Army for Certificates of Service—recommendations—Copies of Orders—references of old matters, with which I ought not to be troubled—in addition to other corrispondencies in which my situation has involved me, confine me more to my writing Desk than I ever was at any period of my life; and deprives me of necessary exercise. These, with other causes, have produced the effect I have mentioned; which I feel more sensibly, as the business of others, with which I have been concerned, is involved; and is now undergoing the same suspension, as my own.
For sometime past I have been (unsuccessfully) endeavouring to get a single man of good character, and decent appearance (for he will be at my Table & with my Company) to ease me of this burthen; and if you could recommend one of this description, who would not expect high wages (for these I cannot afford) I should be obliged to you for so doing. To suit me, he must be a person of liberal education—a Master of composition—& have a competent knowledge of Accts; for I have those often years standing, and the intermediate transactions, to overhaul & adjust.

Will you ever come to see me? You may be assured that there are few persons in the World, whose visits would give more sincere pleasure at Mount Vernon than yours. Nothing could encrease the satisfaction of it more, than bringing Mrs Tilghman with you; to whom, and to yourself, Mrs Washington joins in every good wish with Dr Sir, Your Most Affecte Frd and Obedt Hble Servt

Go: Washington


P.S. Upon second thoughts, it occurs, that the Revd Mr West of Baltimore, can do all that is necessary for Miss Anderson, without any Agency of mine; at least may determine with precision what ought to be done. He is the Executor of his Brother, Mr John West—who was the principal acting Executor of Colo. Thos Colvil—and has been, I am informed, assiduously employed, lately, in adjusting the concerns of that Estate.
As I shall not write to Mr Hollyday until I can do it more to the purpose than at present, I will rely upon your communicating what is herementioned, to him.
I am in want of two inch pine Plank—the Man who is engaged to work for me, & who came lately from Baltimore, says he saw a good deal at that place, of the Eastern white Pine, which appeared to him to be seasoned and fit for my uses. If any Vessel should becoming round to Alexandria, and you could send me from two to 500 feet of it, you would oblige me. Yrs G. W——n

